Exhibit 10.1

 

THIRD AMENDMENT OF RIGHTS AGREEMENT

 

THIS THIRD AMENDMENT (the “Amendment”) dated as of May 24, 2005, to that certain
Rights Agreement dated as of July 24, 1998, as amended by that First Amendment
thereto dated November 21, 2000 and the Second Amendment thereto dated as of
January 17, 2005 (as amended, the “Rights Agreement”), by and between Computer
Network Technology Corporation, a Minnesota corporation (the “Company”), and
Mellon Investor Services LLC, a New Jersey limited liability company (the
“Rights Agent”).

 

WITNESSETH:

 

WHEREAS, the Company and the Rights Agent entered into the Rights Agreement; and

 

WHEREAS, in an action by written consent, the Board of Directors of the Company,
in accordance with Sections 27 and 28 of the Rights Agreement, determined it to
be desirable and in the best interests of the Company and its shareholders to
supplement and amend certain provisions of the Rights Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:

 

1.                                      Amendment to Paragraph 7(a).  Paragraph
7(a) of the Rights Agreement is hereby amended and restated as follows:

 

“(a) The registered holder of any Right Certificate may exercise the Rights
evidenced thereby (except as otherwise provided in Sections 7(e) and 24 hereof,
in whole or in part at any time after the Distribution Date upon surrender of
the Right Certificate, with the form of election to purchase on the reverse side
thereof duly executed, to the Rights Agent at the principal office of the Rights
Agent, together with payment of the Purchase Price for each one one-thousandth
of a Preferred Share as to which the Rights are exercised, at or prior to the
earliest of (i)  the time of filing of articles of merger with the Minnesota
Secretary of State which causes Condor Acquisition, Inc., a Minnesota
corporation, to be merged with and into the Company, with the Company continuing
as the Surviving Corporation as a wholly owned subsidiary of McDATA Corporation,
(ii) the close of business on July 23, 2008 (“Final Expiration Date”), (iii) the
time at which the Rights are redeemed as provided in Section 23 hereof (the
“Redemption Date”), or (iv) the time at which such Rights are exchanged as
provided in Section 24 hereof.  The Company will promptly notify the Rights
Agent of any filing of the “articles of merger” referred to herein.”

 

2.                                      Continuing Effect.  The Rights
Agreement, except as amended hereby, shall be

 

--------------------------------------------------------------------------------


 

and remain in full force and effect.

 

3.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and each of such counterparts shall for
all purposes be deemed an original, and all such counterparts shall together
constitute but one and the same instrument.  Signature pages delivered by
facsimile shall be binding to the same extent as an original.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first above written.

 

 

COMPUTER NETWORK TECHNOLOGY CORPORATION

 

 

 

 

 

 

By

/S/ GREGORY T. BARNUM

 

 

 

Name:

Gregory T. Barnum

 

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

 

 

MELLON INVESTOR SERVICES LLC

 

 

 

 

 

 

By

/S/ GEORG DRAKE

 

 

 

Name:

Georg Drake

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------